UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K/A þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-10515 JMAR Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 68-0131180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10905 Technology Place, San Diego, CA 92127 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (858)946-6800 (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section12(b) of the Act: Name of each exchange on which registered Title of each class Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The aggregate market value of common stock held by non-affiliates of the Registrant as of June 30, 2007 was approximately $6.5million. The aggregate market value was based on the closing price on June30, 2007 for the common stock as quoted on the over-the-counter bulletin board, multiplied by the number of shares outstanding on June30, 2007, excluding the common stock held by executive officers, directors and stockholders whose ownership exceeded 5% of the common stock outstanding at June30, 2007. Exclusion of such shares should not be construed to indicate that any such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the Registrant or that such person is controlled by or under common control with the Registrant. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date (March31, 2008). Common Stock, $.01 par value: 53,839,559 shares DOCUMENTS INCORPORATED BY REFERENCE EXPLANATORY NOTE This Amendment No. 1 to Form 10-K for the year ended December 31, 2007, is filed to include Exhibit 23.1. This exhibit was inadvertently not included in the original filing of the Annual Report on Form 10-K. Also, we have revised the Index to Exhibits solely to include exhibits that were also inadvertently not included in same.This Amendment No. 1 does not amend any other information and the Company has not updated disclosures contained therein to reflect any events that occurred at a date subsequent to the date the Form 10-K was originally filed. TABLE OF CONTENTS PART 1 3 Item1. BUSINESSES 3 1A. RISK FACTORS 7 2. PROPERTIES 10 3. LEGAL PROCEEDINGS 11 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 PART II 11 Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERSAND ISSUER PURCHASES OF EQUITY SECURITIES 11 6. SELECTED CONSOLIDATED FINANCIAL DATA 11 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTSOF OPERATIONS 11 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 9. CHANGES AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 Item9A. CONTROLS AND PROCEDURES 25 9B. OTHER INFORMATION 26 PART III 26 Item 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 26 11. EXECUTIVE COMPENSATION 26 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 26 Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 26 14. PRINCIPAL AUDITOR FEES AND SERVICES 26 PART IV 26 Item15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES, AND REPORTS ON FORM 8-K 26 SIGNATURES 51 Index to Exhibits 52 EXHIBIT 23.1 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 PART I Item1.
